Case 1:20-cv-24111-KMW Document 10 Entered on FLSD Docket 12/07/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                     Case Nos. 1:20-cv-24111-KMW and 1:20-cv-24407-PCH
              (Judge Kathleen M. Williams and Magistrate Judge Chris M. McAliley,
           & Judge Paul C. Huck and Magistrate Judge Jacqueline Becerra, respectively.)

   CITY OF RIVIERA BEACH GENERAL
   EMPLOYEES RETIREMENT SYSTEM,                    Case No. 1:20-cv-24111-KMW-CMM
   individually and on behalf of all others
   similarly situated,

                         Plaintiff,

   v.

   ROYAL CARIBBEAN CRUISES LTD.,
   RICHARD FAIN, JASON LIBERTY, and
   MICHAEL BAYLEY,

                         Defendants.

   THOMAS ALTOMARE, individually and on
   behalf of all others similarly situated,        Case No. 1:20-cv-24407-PCH-JB

                         Plaintiff,

   v.

   ROYAL CARIBBEAN CRUISES LTD.,
   RICHARD FAIN, JASON LIBERTY, and
   MICHAEL BAYLEY,

                         Defendants.


        MICHAEL GRECO’S MOTION FOR CONSOLIDATION OF THE RELATED
         ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                          SELECTION OF COUNSEL

         Proposed Lead Plaintiff Michael Greco (“Movant”), by his counsel, hereby moves this

  Court, pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange

  Act”), 15 U.S.C. §78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act

  of 1995 (the “PSLRA”), for entry of an Order (attached hereto): (i) consolidating the above-
Case 1:20-cv-24111-KMW Document 10 Entered on FLSD Docket 12/07/2020 Page 2 of 4




  captioned actions (the “Related Actions”); (ii) appointing Movant as Lead Plaintiff; (iii)

  approving Movant’s selection of the law firm of Levi & Korsinsky, LLP (“Levi & Korsinsky”)

  to serve as Lead Counsel for the putative Class and the law firm of Cullin O’Brien Law, P.A.

  (“O’Brien Law”) to serve as Liaison Counsel; and (iv) granting such other relief as the Court

  may deem just and proper. This motion is based on the accompanying Memorandum of Law in

  support thereof, the Declaration of Cullin O’Brien filed herewith and all exhibits attached

  thereto, the pleadings and other filings herein, and such other written and oral arguments as may

  be permitted by the Court.

                     COMPLIANCE WITH CIVIL LOCAL RULE 7.1(a)(3)

         The PSLRA provides that within 60 days after publication of the required notice, any

  member of the proposed class may apply to the Court to be appointed as lead plaintiff, whether

  or not they have previously filed a complaint in the underlying action. Consequently, Movant’s

  counsel has no way of knowing who, if any, the competing lead plaintiff candidates are at this

  time. As a result, counsel for Movant has been unable to conference with opposing counsel as

  prescribed in Local Rule 7.1(a)(3), and respectfully requests that the conference requirement of

  Local Rule 7.1(a)(3), be waived for this motion. Pursuant to §78u-4(a)(3)(B)(iii)(II), Defendants

  do not have standing to oppose the appointment of Movant as lead plaintiff. See Hill v. Accentia

  Biopharmaceuticals, Inc., No. 8:13-cv-1945-T-23EAJ, 2013 U.S. Dist. LEXIS 170982, at *3-5

  (M.D. Fla. Dec. 4, 2013).


  Dated: December 7, 2020                      Respectfully submitted,


                                               /s/ Cullin O’Brien
                                               Cullin O’Brien
                                               Florida Bar No. 0597341
                                               CULLIN O’BRIEN LAW, P.A.


                                                   2
Case 1:20-cv-24111-KMW Document 10 Entered on FLSD Docket 12/07/2020 Page 3 of 4




                                     6541 NE 21st Way
                                     Fort Lauderdale, Florida 33308
                                     Tel: (561) 676-6370
                                     Fax: (561) 320-0285
                                     E-mail: cullin@cullinobrienlaw.com

                                     Proposed Liaison Counsel for Movant and the
                                     Class

                                     Shannon L. Hopkins (pro hac vice forthcoming)
                                     LEVI & KORSINSKY, LLP
                                     1111 Summer Street, Suite 403
                                     Stamford, CT 06905
                                     Tel: 203-992-4523
                                     Fax: 212-363-7171
                                     Email: shopkins@zlk.com


                                     Proposed Counsel for Movant and the Class




                                       3
Case 1:20-cv-24111-KMW Document 10 Entered on FLSD Docket 12/07/2020 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I HEREBY certify that on December 7, 2020, I electronically filed the foregoing

  document with the Clerk of the Court CM/ECF.


                                            /s/ Cullin O’Brien
                                            Cullin O’Brien




                                                 4
